Exhibit 10(m) EXECUTION VERSION FIRST LIEN INTERCREDITOR AGREEMENT This FIRST LIEN INTERCREDITOR AGREEMENT, dated as of September 8, 2016, and entered into by and among HOVNANIAN ENTERPRISES, INC., K. HOVNANIAN ENTERPRISES, INC. each other Grantor (as defined below) from time to time party hereto, WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as administrative agent (in such capacity, together with its successors and assigns, the “ Super Priority Administrative Agent ”) under the Super Priority Credit Agreement Documents (as defined below), WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as collateral agent for the Mortgage Tax Collateral (as defined below) (together with its successor and assigns, the “ Mortgage Tax Collateral Agent ”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacities as trustee (in such capacity, together with its successors and assigns, the “ First Lien Trustee ”) and as collateral agent (in such capacity, together with its successors and assigns, the “ First Lien Collateral Agent ”) under the First Lien Noteholder Documents (as defined below). RECITALS WHEREAS, the Company, Hovnanian (each, as defined below) and certain of their Subsidiaries (as defined below) and the Super Priority Administrative Agent are entering into the Credit Agreement dated as of July 29, 2016 (as amended, supplemented or otherwise modified from time to time, the “ Super Priority Credit Agreement ”), pursuant to which the Super Priority Loans (as defined below) shall be made and the obligations under which shall be secured by various assets of the Grantors; WHEREAS, the Company, Hovnanian and certain of their Subsidiaries, the First Lien Trustee and the First Lien Collateral Agent have entered into the Indenture dated as of October 2, 2012 (as amended, supplemented or otherwise modified from time to time, the “ First Lien Indenture ”), pursuant to which the First Lien Notes (as defined below) are governed and the obligations under which are secured by various assets of the Grantors; WHEREAS, in connection with the issuance of the First Lien Notes, the Company, Hovnanian and certain of their Subsidiaries entered into an Intercreditor Agreement, dated as of October 2, 2012 (as amended, supplemented or otherwise modified from time to time, the “ Existing Intercreditor Agreement ”), with the First Lien Trustee, the First Lien Collateral Agent, the Mortgage Tax Collateral Agent and Wilmington Trust, National Association, in its capacity as trustee and as collateral agent under certain Junior Noteholder Documents (as defined in the Existing Intercreditor Agreement); WHEREAS, in connection with the execution of the Super Priority Credit Agreement, the Super Priority Administrative Agent and the Super Priority Collateral Agent, on behalf of the Super Priority Creditors (as defined below), are joining the Existing Intercreditor Agreement pursuant to Section 8.2(b) thereof as parties holding “Future First Lien Indebtedness” (as defined in the Existing Intercreditor Agreement) pursuant to an amendment and restatement of the Existing Intercreditor Agreement; WHEREAS, Section 8.2(b) of the Existing Intercreditor Agreement permits the entry into a separate intercreditor agreement with the agent or trustee in respect of a Credit Facility that provides that the Liens on the Common Collateral securing such Credit Facility are superior in all respects to the Liens on the Common Collateral securing the Senior Noteholder Claims (each capitalized term used in this recital and not otherwise defined in this Agreement shall have the meaning ascribed thereto in the Existing Intercreditor Agreement); and WHEREAS, the parties hereto desire to order the priorities of their respective Liens (as defined below) on the assets of the Grantors and address other related matters set forth below. NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and obligations herein set forth and for other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: Section 1. (a) Definitions. As used in this Agreement, the definitions set forth above are incorporated herein and the following terms have the meanings specified below: “ Agreement ” means this First Lien Intercreditor Agreement, as amended, renewed, extended, supplemented or otherwise modified from time to time in accordance with the terms hereof. “ Bankruptcy Code ” means Title 11 of the United States Code, as amended and codified as 11 U.S.C. §§101 et seq. “ Bankruptcy Law ” means the Bankruptcy Code and any similar Federal, state or foreign law for the relief of debtors. “ Business Day ” means any day other than a Saturday, a Sunday or other day on which commercial banks in New York City or in the city where the Corporate Trust Office of either the Super Priority Administrative Agent or the First Lien Trustee is located are authorized or required by law or regulation to close. “ Common Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, constituting both Super Priority Collateral and First Lien Collateral. As of the date hereof, the First Lien Claims are secured by Liens upon the same Common Collateral as the Super Priority Claims. “ Company ” means K. Hovnanian Enterprises, Inc., a corporation organized and existing under the laws of the State of California and wholly-owned by Hovnanian. “ Comparable First Lien Collateral Document ” means, in relation to any Common Collateral subject to any Lien created under any Super Priority Collateral Document, that First Lien Collateral Document that creates a Lien on the same Common Collateral, granted by the same Grantor. 2 “ Controlling Senior Collateral Agent ” means (a) prior to the Termination Date (as defined in the Super Priority Credit Agreement), the Super Priority Collateral Agent, and (b)at any time thereafter, the First Lien Collateral Agent. “ Deposit Account ” has the meaning set forth in the Uniform Commercial Code. “ Deposit Account Collateral ” means that part of the Common Collateral comprised of Deposit Accounts, Financial Assets and Investment Property. “ DIP Financing ” has the meaning set forth in Section 6.1. “ Discharge of Super Priority Claims ” means payment in full in cash of (a) all Obligations in respect of all outstanding Super Priority Indebtedness or, with respect to any letters of credit outstanding thereunder, delivery of cash collateral in an amount required by the applicable letter of credit, and termination of all commitments to extend credit thereunder and (b) any other Super Priority Claims that are due and payable or otherwise accrued and owing at or prior to the time such principal and interest are paid, excluding, in any case, Unasserted Contingent Obligations. “ Existing Intercreditor Agreement ” has the meaning set forth in the recitals. “ Financial Assets ” has the meaning set forth in the Uniform Commercial Code. “ First Lien Agreement ” means the First Lien Indenture and any other agreement governing First Lien Indebtedness. “ First Lien Claims ” means all First Lien Indebtedness outstanding, including any Future First Lien Indebtedness, and all Obligations in respect thereof. First Lien Claims include, for the avoidance of doubt, all First Lien Noteholder Claims. “ First Lien Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any First Lien Claim. First Lien Collateral includes, for the avoidance of doubt, all First Lien Noteholder Collateral. “ First Lien Collateral Agent ” has the meaning set forth in the recitals. “ First Lien Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted securing any First Lien Claims or under which rights or remedies with respect to such Liens are governed, as the same may be amended, restated or otherwise modified from time to time. First Lien Collateral Documents include, for the avoidance of doubt, the First Lien Noteholder Collateral Documents. “ First Lien Creditors ” means the Persons holding First Lien Claims, including all First Lien Noteholders, the First Lien Trustee and the First Lien Collateral Agent. “ First Lien Documents ” mean the First Lien Agreements, the First Lien Collateral Documents, and each of the other agreements, documents and instruments providing for or evidencing any other Obligation under any First Lien Document and any other related document or instrument executed or delivered pursuant to any First Lien Document at any time or otherwise evidencing any First Lien Indebtedness. First Lien Documents include, for the avoidance of doubt, the First Lien Noteholder Documents. 3 “ First Lien Indebtedness ” means (a) Indebtedness incurred pursuant to the First Lien Noteholder Documents, (b) all other Indebtedness secured by Liens on all or a portion of the Common Collateral that are equal in priority to the Liens on the Common Collateral securing the First Lien Noteholder Claims in an aggregate principal amount not to exceed the amount permitted to be secured on a first-Lien basis (or, relative to the Super Priority Claims, on a junior-Lien basis) pursuant to the Super Priority Credit Agreement and the First Lien Indenture and (c) Refinancing Indebtedness (as defined in the First Lien Indenture) in respect of Indebtedness covered by clause (a) or clause (b) above, and, in each case, all other Obligations in respect of such Indebtedness. “ First Lien Indenture ” has the meaning set forth in the recitals. “ First Lien Noteholder Claims ” means all First Lien Indebtedness and all Obligations with respect thereto. “ First Lien Noteholder Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any First Lien Noteholder Claim. “ First Lien Noteholder Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted by any Grantor to secure any First Lien Noteholder Claims or under which rights or remedies with respect to any such Lien are governed as the same may be amended, restated or otherwise modified from time to time as permitted by this Agreement. “ First Lien Noteholder Documents ” means collectively (a) the First Lien Indenture, the First Lien Notes and the First Lien Noteholder Collateral Documents and (b) any other related document or instrument executed and delivered pursuant to any First Lien Noteholder Document described in clause (a) above evidencing or governing any Obligations thereunder as the same may be amended, restated or otherwise modified from time to time. “ First Lien Noteholders ” means the Persons holding First Lien Notes. “ First Lien Notes ” means the $577.0 million principal amount of 7.25% Senior Secured First Lien Notes due 2020 issued by the Company pursuant to the First Lien Indenture. “ First Lien Pledge Agreement ” means the First Lien Pledge Agreement, dated as of October 2, 2012, among the Company, Hovnanian, the other Grantors and the First Lien Collateral Agent as the same may be amended, restated or otherwise modified from time to time. “ First Lien Security Agreement ” means the First Lien Security Agreement, dated as of October 2, 2012, among the Company, Hovnanian, the other Grantors and the First Lien Collateral Agent as the same may be amended, restated or otherwise modified from time to time. 4 “ First Lien Trustee ” has the meaning set forth in the recitals. “ Future First Lien Indebtedness ” means any First Lien Indebtedness, other than Indebtedness that is incurred pursuant to the First Lien Noteholder Documents, which is permitted to be secured on a first-Lien basis on the Common Collateral (or, relative to the Super Priority Liens, on a junior-Lien basis) for purposes of the Super Priority Credit Agreement and the First Lien Indenture or any other Super Priority Document or First Lien Document. “ Future Super Priority Indebtedness ” means any Super Priority Indebtedness, other than Indebtedness that is incurred pursuant to the Super Priority Credit Agreement Documents, which is permitted to be secured on a super priority Lien on the Common Collateral (or, relative to the Super Priority Liens, on a pari passu basis) for purposes of the Super Priority Credit Agreement and the First Lien Indenture or any other Super Priority Document or First Lien Document. “ Grantors ” means the Company, Hovnanian and each of its Subsidiaries that has or will have executed and delivered a Super Priority Collateral Document or a First Lien Collateral Document. “ Hovnanian ” means Hovnanian Enterprises, Inc., a Delaware corporation. “ Indebtedness ” means and includes all obligations that constitute “Indebtedness” within the definition of “Indebtedness” set forth in the First Lien Indenture or the Super Priority Credit Agreement, as applicable. “ Insolvency or Liquidation Proceeding ” means (a) any voluntary or involuntary case or proceeding under any Bankruptcy Law with respect to any Grantor as a debtor, (b)any other voluntary or involuntary insolvency, reorganization or bankruptcy case or proceeding, or any receivership, liquidation, reorganization or other similar case or proceeding with respect to any Grantor or with respect to any material part of their respective assets, (c) any liquidation, dissolution, reorganization or winding up of any Grantor whether voluntary or involuntary and whether or not involving insolvency or bankruptcy or (d) any assignment for the benefit of creditors or any other marshalling of assets and liabilities of any Grantor. “ Investment Property ” has the meaning set forth in the Uniform Commercial Code. “ Lien ” means, with respect to any asset, any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset. “ Mortgage Tax Collateral ” has the meaning set forth in Section 5.7(a). “ Mortgage Tax Collateral Agent ” has the meaning set forth in the recitals. “ Mortgage Tax States ” means the states of Florida, Maryland, Washington, D.C., Minnesota, Virginia, New York and Georgia , and any other state(s) identified to the Mortgage Tax Collateral Agent by the Company and the Controlling Senior Collateral Agent which requires a significant payment of mortgage recording taxes or other fees or taxes of a comparable nature and magnitude as that of any of the foregoing Mortgage Tax States. 5 “ Mortgaged Collateral ” means any real property collateral, with respect to which a lien on and security interest in is required to be granted to (a) the Super Priority Collateral Agent pursuant to Section 6.13 of the Super Priority Credit Agreement, (b) the First Lien Collateral Agent pursuant to Section 4.18 of the First Lien Indenture or (c) any other holder of Super Priority Claims or First Lien Claims (or any agent or trustee on their behalf) pursuant to the terms of any Super Priority Document or First Lien Document, as applicable. “ Obligations ” means and includes all obligations that constitute “Obligations” within the definition of “Obligations” set forth in the First Lien Indenture or the Super Priority Credit Agreement, as applicable. “ Person ” means any natural person, corporation, limited liability company, trust, joint venture, association, company, partnership, entity or other party, including any government and any political subdivision, agency or instrumentality thereof. “ Pledged Collateral ” means (a) the “Pledged Collateral” under, and as defined in, the Super Priority Credit Agreement Collateral Documents, (b) the “Pledged Collateral” under, and as defined in, the First Lien Pledge Agreement and (c) any other Super Priority Collateral or First Lien Collateral at any time assigned, pledged or delivered to the Super Priority Collateral Agent or First Lien Collateral Agent, respectively, pursuant to the applicable Security Documents. “ Proceeds ” means the following property (a) whatever is acquired upon the sale, lease, license, exchange or other disposition of Common Collateral, whether such sale, lease, license or other disposition is made by or on behalf of a Grantor, the Super Priority Administrative Agent, the Super Priority Collateral Agent, the First Lien Trustee, the First Lien Collateral Agent, the Mortgage Tax Collateral Agent or any other person, (b) whatever is collected on, or distributed on account of, Common Collateral, (c) rights arising out of the loss, nonconformity, or interference with the use of, defects or infringements of rights in, or damage to, the Common Collateral, (d) rights arising out of the Common Collateral, or (e) to the extent of the value of the Common Collateral, and to the extent payable to any Grantor or any secured party under the Security Documents, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the Common Collateral. “ Recovery ” has the meaning set forth in Section 6.5. “ Security Documents ” means, collectively, the Super Priority Collateral Documents and the First Lien Collateral Documents. “ Super Priority Administrative Agent ” has the meaning set forth in the recitals. “ Super Priority Agreements ” means the Super Priority Credit Agreement and any other agreement governing Super Priority Indebtedness. 6 “ Super Priority Claims ” means all Super Priority Indebtedness outstanding, including any Future Super Priority Indebtedness, and all Obligations in respect thereof. Super Priority Claims shall include all interest and expenses accrued or accruing (or that would, absent the commencement of any Insolvency or Liquidation Proceeding, accrue) after the commencement of an Insolvency or Liquidation Proceeding in accordance with and at the rate specified in the relevant Super Priority Document whether or not the claim for such interest or expenses is allowed as a claim in such Insolvency or Liquidation Proceeding. Super Priority Claims include, for the avoidance of doubt, all Super Priority Credit Agreement Claims. “ Super Priority Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Super Priority Claim. Super Priority Collateral includes, for the avoidance of doubt, all Super Priority Credit Agreement Collateral. “ Super Priority Collateral Agent ” means the Super Priority Administrative Agent acting in such capacity as collateral agent pursuant to the Super Priority Credit Agreement. “ Super Priority Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted securing any Super Priority Claims or under which rights or remedies with respect to such Liens are governed, as the same may be amended, restated or otherwise modified from time to time. Super Priority Collateral Documents include, for the avoidance of doubt, the Super Priority Credit Agreement Collateral Documents. “ Super Priority Credit Agreement ” has the meaning set forth in the recitals. “ Super Priority Credit Agreement Claimholders ” means the Persons holding Super Priority Credit Agreement Claims, including the Super Priority Administrative Agent, the Super Priority Collateral Agent and the Mortgage Tax Collateral Agent, solely in respect of the Super Priority Credit Agreement Claims. “ Super Priority Credit Agreement Claims ” means all Indebtedness incurred pursuant to the Super Priority Credit Agreement and all Obligations with respect thereto. “ Super Priority Credit Agreement Collateral ” means all of the assets of any Grantor, whether real, personal or mixed, with respect to which a Lien is granted as security for any Super Priority Credit Agreement Claim. “ Super Priority Credit Agreement Collateral Documents ” means any agreement, document or instrument pursuant to which a Lien is granted by any Grantor to secure any Super Priority Credit Agreement Claims or under which rights or remedies with respect to any such Lien are governed, as the same may be amended, restated or otherwise modified from time to time as permitted by this Agreement. “ Super Priority Credit Agreement Documents ” means collectively (a) the Super Priority Credit Agreement, any notes issued thereunder and the Super Priority Credit Agreement Collateral Documents and (b) any other related document or instrument executed and delivered pursuant to any Super Priority Credit Agreement Document described in clause (a) above evidencing or governing any Obligations thereunder as the same may be amended, restated or otherwise modified from time to time. 7 “ Super Priority Creditors ” means the Persons holding Super Priority Claims, including all Super Priority Credit Agreement Claimholders. “ Super Priority Documents ” means the Super Priority Agreements, the Super Priority Collateral Documents, and each of the other agreements, documents and instruments providing for or evidencing any other Obligation under any Super Priority Document and any other related document or instrument executed or delivered pursuant to any Super Priority Document at any time or otherwise evidencing any Super Priority Indebtedness. Super Priority Documents include, for the avoidance of doubt, the Super Priority Credit Agreement Documents. “ Super Priority Indebtedness ” means (a) Indebtedness incurred pursuant to the Super Priority Credit Agreement Documents, (b) all other Indebtedness secured by Liens on all or a portion of the Common Collateral that are equal in priority to the Liens on the Common Collateral securing the Super Priority Credit Agreement Claims in an aggregate principal amount not to exceed the amount permitted to be secured on a super priority first-Lien basis pursuant to the Super Priority Credit Agreement and the First Lien Indenture and (c) Refinancing Indebtedness (as defined in the Super Priority Credit Agreement or the First Lien Indenture) in respect of Indebtedness covered by clause (a) or clause (b) above, in each case plus interest, advances reasonably necessary to preserve the value of the Common Collateral or to protect the Common Collateral, costs and fees, including legal fees, expenses, and reimbursements, to the extent authorized under the Super Priority Collateral Documents or UCC §9-607(d), and, in each case, all other Obligations in respect of such Indebtedness. “ Super Priority Liens ” means the Liens securing the Super Priority Claims. “ Subsidiary ” means any “Subsidiary” (as defined in the Super Priority Credit Agreement) of Hovnanian. “ Unasserted Contingent Obligations ” means at any time, Obligations for taxes, costs, indemnifications, reimbursements, damages and other liabilities (except for (i) the principal of and interest and premium (if any) on, and fees relating to, any Indebtedness and (ii) contingent reimbursement obligations in respect of amounts that may be drawn under letters of credit) in respect of which no claim or demand for payment has been made (or, in the case of Obligations for indemnification, no notice for indemnification has been issued by the indemnitee) at such time. “ Uniform Commercial Code ” or “
